Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
1.	Acknowledgment is made of applicant’s Amendment, filed 06/16/2021.   The changes and remarks disclosed therein were considered.
	An amendment of claim 1 has been amended.  Claim 15 is newly added.  Claims 1-15 are pending in the application.
Response to Argument
2.	Applicant’s arguments filed on 06/16/2021 with respected to the rejection of Woriedge Daniel have been fully considered and are persuasive (see pages 6-7 of an amendment filed 06/16/21).  The rejection of Woriedge Daniel has been withdrawn.
Allowable Subject Matter
3.	Claims 1-15 is allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations.  Woriedge Daniel, Honji Hiroaki and Choi Young-Suk taken individually or in combination do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
Per claim 1: there is no teaching, suggestion, or motivation for combination in the prior art to “a first ferromagnetic layer laminated with the spin-orbit torque wiring in a second direction intersecting the first direction; and a first nonmagnetic metal layer and a second nonmagnetic metal layer which are connected to the spin-orbit torque wiring at positions sandwiching the first ferromagnetic layer in the first direction in a plan view seen in the second direction, wherein, in the first direction, a center of gravity of the first ferromagnetic layer is positioned at a position deviating toward either a first nonmagnetic metal layer side or a second nonmagnetic metal layer side from a reference point that is a center between the first nonmagnetic metal layer and the second nonmagnetic metal layer” in a spin-orbit torque type magnetization rotational element as claimed in the independent claim 1.  Claims 2-15 are also allowed because of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled 
“Comments on Statement of Reasons for Allowance”
Conclusion
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PHO M LUU whose telephone number is 571-272-1876. The Examiners can normally be reached on M-F 9:00AM-5:00PM.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Richard Elms can be reached on 571.272.1869.  The official fax number for the organization where this application or proceeding is assigned is 703.872.9306 for all official communications. 
	The information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see 
http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)?


/Pho M Luu/
Primary Examiner, Art Unit 2824.